Citation Nr: 1826055	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  10-18 085	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to August 1968.  During his period of service, the Veteran earned the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which, in pertinent part, denied entitlement to service connection for sleep apnea.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.

This issue was previously remanded in August 2015 and May 2017 for additional development.  In addition, the Board requested a Veterans Health Administration (VHA) opinion in December 2017, which was provided in February 2018.  In February 2018, the Veteran and his representative were provided with a copy of the February 2018 VHA opinion.  In April 2018, the Veteran's representative submitted additional argument in support of his appeal.


FINDING OF FACT

Obstructive sleep apnea (OSA) is not shown in service; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed obstructive sleep apnea is the result of a disease or injury during his active duty service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection have not been met for sleep apnea.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that his obstructive sleep apnea is directly related to his active duty service, or in the alternative, secondary to a service connected disability.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); the Veteran's obstructive sleep apnea is not a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2017).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

After a review of all of the lay and medical evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim, on all alleged theories of entitlement.

With regard to a present disability, post-service treatment records indicate a diagnosis of severe obstruction sleep apnea in February 2008.  Thus, the current-disability criterion of the Shedden and Wallin analysis has been met.

With regard to direct service connection, a review of the Veteran's service treatment records does not reveal any complaints, treatment, or diagnosis related to obstructive sleep apnea.  He does not argue the contrary.  The Veteran first reported complaints of insomnia with difficulty falling asleep, frequent sleep interruptions, early morning awakening, nightmares, and occasionally obsessive dreams during a neuropsychiatric examination in April 1981.  He has not presented any other evidence of or argument regarding a possible in-service disease or injury.  Without such evidence, the second element of Shedden is not met and any discussion of medical nexus for direct service connection is not warranted.  

With regard to secondary service connection, the Board notes that the Veteran is service-connected for several disabilities, including posttraumatic stress disorder (PTSD) and diabetes mellitus, type II, with associated complications.  Thus, the second element of Wallin is met.

However, despite a current diagnosis of sleep apnea and evidence of a service-connected disability, there is no evidence of a medical nexus to support a grant of service connection on a secondary basis.

Pursuant to an August 2015 Board remand, the Veteran underwent a VA sleep apnea examination in October 2015.  The examiner noted a diagnosis of obstructive sleep apnea.  The Veteran reported that he had problems sleeping after coming back from Vietnam, as he felt terrified at night similar to what he experienced in Vietnam.  He reported an inability initiating sleep due to feelings that the enemy was near.  He also reported that he would awaken from his sleep due to dreams of the fighting.  The Veteran stated that his sleep cycle became more disrupted with snoring in the mid-2000s.  

The examiner opined that it was more likely than not that the Veteran did not have obstructive sleep apnea while on active duty between August 1965 and August 1968.  The Veteran acknowledged that he developed problems with obstructive sleep apnea in 2008.  A February 2008 sleep study confirmed that the Veteran had obstructive sleep apnea, not central sleep apnea.  The Veteran was given a CPAP machine and indicated an improvement in his symptoms.

While the examiner noted that there were no recorded tests to indicate that the Veteran did not have obstructive sleep apnea at the time of active duty, she stated that there was substantial medical history to support the conclusion that the Veteran did not have obstructive sleep apnea at the time of discharge from service.  The examiner indicated that the Veteran did not have long-term complications associated with the presence of obstructive sleep apnea spanning from his period of active duty service until the time of diagnosis in 2008, such as heart failure or cardiomegaly.  The examiner noted that, during service, the Veteran did not have the physical characteristics associated with the obstructive sleep apnea, such as obesity.  In addition, at the time of the examination, the Veteran did not display any characteristics associated with early onset obstructive sleep apnea, such as a larger neck or tongue, obstructive tonsils or adenoids, or nasal deviation.  The examiner opined that the Veteran developed obstructive sleep apnea as he got older and the posterior pharyngeal wall structures relaxed.  

As it related to the presence of sleep apnea shortly after service, the examiner was also asked to consider symptoms reported by the Veteran during a March 1981 neuropsychiatric examination, during which he complained of insomnia with difficulty falling asleep, frequent sleep interruptions, early morning awakening, nightmares, and occasionally obsessive dreams.  The October 2015 examiner opined that the Veteran's problems with initiating sleep and staying asleep stemmed from a disrupted sleep cycle, as his circadian rhythm was interrupted at night by nightmares of his experiences in Vietnam.  In addition, as the Veteran experienced a continued high alert feeling similar to that experienced while in Vietnam, he was unable to initiate sleep.  The examiner opined that the problem that the Veteran had and continued to have initiating and staying asleep was related to those noted issues.  

Pursuant to a May 2017 Board remand, the Veteran appeared for a subsequent VA sleep apnea examination in June 2017.  The examiner opined that it was less like than not that the Veteran's sleep apnea was incurred in or caused by his active duty service.  The examiner opined that the Veteran did not have dysmorphic disorder; thus, the Veteran's obesity did not result from this disorder.  The examiner further opined that it was less likely as not that the Veteran's sleep apnea was caused or permanently aggravated beyond its natural progression by obesity, as the available evidence was silent for aggravation.  Further, the examiner stated that obesity was not an etiological factor for sleep apnea.  

The examiner also opined that it was less likely as not that the Veteran's obesity was caused by or aggravated beyond its natural progression by his service-connected posttraumatic stress disorder (PTSD), diabetes mellitus, bilateral peripheral neuropathy of the upper and lower extremities, and erectile dysfunction.  According to the Veteran's medical history, he was not taking prescription medications for these conditions and his service-connected disabilities were all stable and under good control.  Additionally, the examiner opined that these disabilities were not etiological factors for sleep apnea.  

Lastly, the examiner addressed the contentions put forth by the Veteran's representative, contending that the Veteran's sleep apnea was caused by obesity resulting from dysmetabolic syndrome developed as a result of his service-connected disabilities.  The examiner reaffirmed that the Veteran's obesity was less likely as not caused by or aggravated beyond its natural progression by a service-connected disability, as the Veteran's service-connected disabilities were stable and under good control.  

In December 2017, a VHA opinion was requested to address the etiology of the Veteran's obstructive sleep apnea.  Dr. J. B. opined that the data showed no evidence of any symptoms of any sleep disorder while the Veteran was in active service.  The physician also noted that the Veteran was not obese while in the service.  Therefore, he opined that it was not more likely than not that the Veteran's sleep apnea was caused by his service.

Dr. J. B. also opined that it was not more likely than not that the Veteran's PTSD had a causative or exacerbating effect on his sleep apnea.  The examiner noted that PTSD was certainly associated with nightmares and sleep disruptions such as insomnia; however, sleep apnea was a separate issue with separate causes and treatments, such as psychotherapy and medications.  The physician indicated that there was no evidence that PTSD either caused or exacerbated sleep apnea.  

The physician further opined that it was not more likely than not that the Veteran's service-connected diabetes mellitus had a causative or exacerbating effect on his sleep apnea.  While diabetes mellitus made weight loss difficult, the physician indicated that weight gain was due to non-compliance with diet and exercise regimens.  Dr. J. B. noted that obesity was not an inexorable consequence of diabetes mellitus.  The physician emphasized that while management of obesity was more difficult in a diabetic than in a non-diabetic, obesity was not caused by diabetes.  As such, he opined that it was not more likely than not that the Veteran's chronic obesity was caused or permanently aggravated beyond it natural progression by his service-connected diabetes.

In light of the multiple negative nexus opinions and lack of positive opinion to contradict the negative evidence, there is simply no basis for a grant of service connection on either a direct or a secondary basis for obstructive sleep apnea.

The only other evidence that purports to link the Veteran's current sleep apnea to his military service consists of the statements of the Veteran and his representative, as well as a buddy statement submitted on behalf of the Veteran by his daughter.  Although laypersons, such as the Veteran, his representative, and his daughter are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a layperson, as it involves making definitive clinical diagnoses based on knowledge of sleep medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, difficulty initiating and maintaining sleep), he is not able to provide competent evidence as to the etiology of his sleep apnea diagnosis.  Providing such an opinion pertaining to the etiology of sleep apnea requires medical expertise.  The Veteran has no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2017).

Accordingly, the Board finds that the claim of entitlement to service connection for obstructive sleep apnea must be denied under any theory of entitlement.  The Board is grateful for the Veteran's honorable service, and this decision is not meant to detract from that service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits"); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Thus, unfortunately, the Board concludes that service connection is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


